Citation Nr: 1702257	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-40 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction of the disability rating for degenerative arthritis of the cervical spine, from 30 to 10 percent disabling, effective September 1, 2010.  

2.  Entitlement to an increased evaluation for degenerative arthritis of the cervical spine, rated as 30 percent disabling prior to September 1, 2010, 10 percent from September 1, 2010 to February 20, 2015, and as 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to June 1967 and May 1973 to August 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2011, the Veteran presented testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In August 2014, the Board remanded the claim for further development.  

In June 2016, the Board remanded the claim for the issuance of a statement of the case (SOC) as to the issue of the propriety of the reduction of the disability rating of the cervical spine degenerative arthritis in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of the disability rating for degenerative arthritis of the cervical spine was deferred as being inextricably intertwined with the reduction issue.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The United States Court of Appeals for Veterans Claims has held that a remand confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Introduction section above, in June 2016, the Board remanded the claim for the issuance of a SOC as to the issue of the propriety of the reduction of the disability rating of the cervical spine degenerative arthritis in accordance with Manlincon, supra.  The issue of the disability rating for degenerative arthritis of the cervical spine was deferred as being inextricably intertwined with the reduction issue.  

In the June 2016 remand, the Board was very clear in that "[t]he SOC should address not merely the appropriate rating during the relevant time period, but also the propriety of the rating reduction." (Emphasis added)

In response to the Board's remand, the RO issued a SOC in July 2016.  While the RO properly phrased the issue in the SOC as the propriety of the reduction of the disability rating of degenerative arthritis of the cervical spine, the adjudicative narrative solely addressed the appropriate rating during the relevant period of time and did not address the actual reduction and whether the same was proper.  These two issues have different legal standards.  

Significantly, the regulations provided in the SOC did not include those pertaining to the propriety of the reduction of a disability rating.  The only regulations pertaining to reductions were those addressing the procedural requirements in proposing and implementing a reduction but not the review standards.

The Board was clear in its June 2016 remand, the RO was to address the propriety of the reduction in the SOC not merely the appropriate rating during the relevant time.  As such, the Board finds that the RO has not complied with the June 2016 remand directives and a new remand is needed to ensure full compliance.

The increased rating claim for cervical spine arthritis, which was timely appealed to the Board, must be remanded as well because it is inextricably intertwined with the issue regarding the propriety of the rating reduction. As such, the two issues should be decided together on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC addressing the propriety of the June 2010 decision to reduce the disability rating for cervical spine arthritis from 30 to 10 percent effective September 1, 2010.  The SOC should address not merely the appropriate rating during the relevant time period, but also the propriety of the rating reduction.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this issue and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issue be returned to the Board.

2. The issue regarding an increased rating for cervical spine arthritis should then be readjudicated in light of the evidence of record to include any decision rendered on the issue addressed in paragraph (1) above.  If an appealed issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




